Citation Nr: 1759295	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  07-26-499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for erectile dysfunction.

5. Entitlement to service connection for a right foot disability.
.
6. Entitlement to service connection for a right shoulder disability.

7. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to an acquired psychiatric disability.

8. Entitlement to service connection for diabetes mellitus, type 2.

9. Entitlement to a rating in excess of 10 percent for limited flexion due to a malunion fracture of the left elbow (left elbow disability) prior to May 3, 2012. 

10. Entitlement to a rating in excess of 20 percent for limited flexion due to service-connected left elbow disability from May 3, 2012. 

11. Entitlement to a rating in excess of 10 percent for limited supination due to service-connected left elbow disability.

12. Entitlement to a rating in excess of 10 percent for ligamentous instability of the radiocarpal joint of the left wrist (left wrist disability).

13. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1980 to July 1983 and December 1990 to May 1991. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2013 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas that, in pertinent part, continued 10 percent ratings for left elbow and left wrist disabilities. A July 2012 rating decision granted an increased 20 percent rating for left elbow disability effective May 3, 2012. Accordingly, the issues on appeal have been amended to reflect consideration of "staged" ratings. That July 2012 decision also granted a separate compensable rating for limited left elbow supination (and maintained the current ratings based on limited left elbow flexion). As such, the Board finds that whether a higher rating is warranted based on such pathology is also on appeal as part and parcel of the Veteran's original appeal seeking a higher rating for his left elbow disability.

In June 2017, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in August 2010, October 2012 and November 2016, at which times the Board remanded the claims for further development. These matters are once again before the Board for appellate consideration of the issues on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for erectile dysfunction, entitlement to service connection for obstructive sleep apnea, entitlement to service connection for diabetes mellitus, entitlement to increased ratings for a limited flexion of the left elbow, limited supination of the left elbow, and a left wrist disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has current diagnoses of psychotic disorder, not otherwise specified, PTSD and Major Depressive Disorder (MDD).

2. Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, variously diagnosed as PTSD, psychotic disorder, not otherwise specified and major depressive disorder, is related to in-service stressors.

3. The probative evidence of record shows that the Veteran's neck disability did not manifest during, or as a result of military service.

4. The probative evidence of record shows that the Veteran's back disability did not manifest during, or as a result of military service.

5. The probative evidence of record shows that the Veteran's right foot disability did not manifest during, or as a result of military service.

6. The probative evidence of record shows that the Veteran's right shoulder disability did not manifest during, or as a result of military service.
 

CONCLUSION OF LAW

1. The criteria for establishing service connection for an acquired psychiatric disorder have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for establishing service connection for a neck disability have not been met. 38 U.S.C. §§ 1101, 1110, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

3. The criteria for establishing service connection for a back disability have not been met. 38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4. The criteria for establishing service connection for a right foot disability are not met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5. The criteria for establishing service connection for a right shoulder disability have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letters in March 2005, June 2005, November 2009, September 2010, May 2012, and April 2013. See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the Veteran's claims for increased disability ratings for his left knee disability, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The aforementioned letters to the Veteran informed him of what was needed to substantiate a claim for an increased rating, the information and evidence that the VA would collect, and the information and evidence that he would be responsible for providing to the VA. In addition, these letters met the notification requirements set out in Dingess, and the generic notification requirements still in effect under Vazquez.

Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). Further, the Board finds that the notice letters comply with the requirements of 38 U.S.C. § 5103 (a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) were satisfied.

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's military personnel records, service treatment records (STRs), as well as Social Security disability (SSA) records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran was afforded several VA examinations as well as the opportunity to give testimony before the Board. These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  The Board notes that in his notice of disagreement, the Veteran claimed that his service medical records had been lost, however review of his claims file reveals that the record contains complete service treatment records for all periods of service. As such, the Board finds that all known and available records relevant to the issues decided below have been obtained and associated with the Veteran's electronic claims file.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

In November 2016, the Board remanded this matter to the AOJ for the purpose of affording the Veteran a videoconference hearing before the Board. The Veteran was provided a videoconference hearing in June 2017. As such, the Board finds that the AOJ completed all requested development and that there has been substantial compliance with the prior remand instructions such that no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection

Legal Criteria

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident. 38 C.F.R. § 3.304 (f)(5). Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Id. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated. Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011). Specifically, 38 C.F.R. § 3.304 (f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence. Menegassi, 638 F.3d at 1382; see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired psychiatric disability

Factual Background

The Veteran contends that he has a psychiatric condition that is related to service. Specifically, the Veteran has asserted that his psychiatric condition is due to in-service physical and sexual assaults. Furthermore, the Veteran reported that one of his brothers was murdered in October 1982 while the Veteran was on active duty. The Veteran submitted a death certificate for his brother [REDACTED] which confirms this information. Following his brother's death, the Veteran went home to be with his family and he reports that he had a difficult time processing his grief and readjusting to life in the army when he returned. 

The Veteran asserts that his performance suffered upon his return to service, and that subsequently members of his unit were hostile to him. It is the Veteran's contention that in January 1983 he was attacked by a group of men while returning to the barracks and that he was sexually assaulted and badly beaten. The Veteran described this attack as a "blanket party" and asserted that the men put a blanket over his head before attacking him. See June 2017 Hearing Transcript.  

The Veteran was afforded an initial VA examination for PTSD in October 2010. The examiner noted that the Veteran reported a psychiatric hospitalization at United Behavioral Health in August 2010. The hospitalization was reportedly secondary to a visit of President Obama to El Paso, Texas. The Veteran reportedly was going to jump off of a building because he wanted President Obama to see his sign concerning the treatment of veterans. This hospitalization was for four days. The Veteran stated that he was being treated for PTSD and major depression. The examiner noted that he had been receiving outpatient care at the El Paso VAHCS since at least 1993 and that VA medical records documented that he was treated for or diagnosed with depression, psychotic; PTSD; military/adult sexual abuse; depression; adjustment disorder with depressed mood; adjustment disorder/NOS; and anxiety. See October 2010 VA Examination Report. 

The Veteran reported behavioral symptoms of hypervigilant and hyper-startle behavior; anger outbursts; interpersonal aggressiveness; and marital and family distress. Cognitive symptoms included mild problems with short-term memory, concentration and attention span; flashbacks and troubling combat-recall; hypervigilant thoughts; passive thoughts of self-harm without plan or intent; and episodic thoughts of survivor guilt. The Veteran reported social symptoms of interpersonal discomfort in crowds; isolative preferences; and social isolation. The Veteran was noted as saying "someone is watching my next move." Id.

The Veteran reported that his PTSD-like symptoms began in about 1993 and that he had not experienced any periods of full or significant remission up to the present time. He reported a history of childhood physical and emotional abuse. The Veteran reported that he was never stationed in a combat area but indicated that he was "constantly battling society." The Veteran described a number of in-service stressors including the statement that "some neo-Nazis kicked the daylights out of me for being a crybaby." The Veteran further reported violent incidents that occurred to other service members including a partner of his who was changing a tire when the tire exploded. The Veteran indicated that he was present and stated "I had his brains all over me." Id.

In describing the Veteran's psychosocial functional status, the examiner noted that the Veteran had been functioning marginally in areas such as employment, schooling, family functioning, physical health, social interacting, and recreational pursuits. He was noted to be functioning fairly with respect to self-care. The examiner noted that the Veteran's thought process and communication skills appeared markedly impaired. His thought processes appeared to be quite paranoid, with ideas of reference as well as grandiosity. His style of thought was very obsessive and the examiner noted that he had to be continually refocused in order to obtain specific information. The Veteran cried or openly sobbed when discussing various events from his past. Moderate to severe impact on social or occupational functioning was assessed. Id.

The Veteran presented historical material which appeared delusional in nature and reported seeing individuals. The examiner noted that several times during the interview, it appeared possible that the Veteran was attending to stimulus which was not evident to the examiner. The Veteran's eye contact was fleeting and his behavior was frequently inappropriate. The Veteran denied having any suicidal or homicidal ideation, plan, or intent at the time of the examination. He appeared able to maintain personal hygiene and basic activities of daily living. In addition, he was well oriented to person, place, and time. Id.

The Veteran's short and long-term memory appeared to be idiosyncratic. He reported mild difficulty with attention span and concentration, as well as mild dysfunction with short-term memory in routine day-to-day functioning. He further reported habits concerning cleanliness that approached being obsessive. No ritualistic behaviors were apparent. The examiner noted that the Veteran's speech was often irrelevant, illogical, or obscure. Id.

The Veteran did not report a history of anxiety consistent with panic disorder and no such symptoms were evident. However, the Veteran presented a dysphoric mood with congruent affect. He reported recurrent anger, depression and anxiety in that order of frequency and severity. The Veteran denied any impulse control problems, stating "No, I control myself." However, during the interview, the examiner noted that at one point he physically slammed his fist on the chair. The Veteran reported chronic sleep disturbance, dating back to military service. The Veteran noted that he often went days without sleeping and had troubling dreams and nightmares. He reported typically sleeping 2-4 hours a day. The Veteran stated that it was often difficult to sleep because "there are spirits around me, the house is haunted, I'm going to move as soon as possible." The examiner noted that his sleep disturbance was further dysregulated by having diagnosed obstructive sleep apnea. Id.

In assessing the Veteran's PTSD, the examiner noted that the Veteran's thought processes were such that the credibility of reported traumas was unclear. If the assumption was made that the Veteran's reports were accurate, the examiner noted that he appeared to meet the DSM-IV stressor criterion for PTSD. In describing specific PTSD symptoms, the examiner noted that the Veteran reported symptoms of exposure to traumatic events, re-experiencing the trauma, avoidance of associated stimuli, and symptoms of persistent arousal, which caused some clinical distress in everyday life. Nonetheless, the examiner indicated that the Veteran was not diagnosed with PTSD based on this examination. The examiner explained that his history and presentation of symptoms was more consistent with a diagnosis of psychotic disorder, not otherwise specified. Id.

The examiner rendered diagnoses of psychotic disorder, nos and personality disorder traits. He noted psychosocial stressors as family stress; sleep disturbance with nightmares and related fatigue; troubling nightmares; social isolation; and physical health. The Veteran had a GAF score of 48. The examiner noted that it was not possible to ascertain the Veteran's premorbid features. While obtaining a history, the Veteran presented possible childhood precursors to his present emotional condition. The examiner noted that the often bizarre nature of behaviors noted in the Veteran's VA records as well as during the examination interview do not typically begin within a short span of time and that it was possible that the Veteran's reported traumas exacerbated a pre-existing disorder. The examiner opined that the Veteran's prognosis for improvement was poor, given his lengthy history of symptoms, which appeared to be worsening. Id. 

A February 2012 treatment note from Dr. G.P. stated that the Veteran had been under his care and had several diagnoses including major depression and post-traumatic stress disorder. The note did not expound on the basis for those diagnoses or the type of treatment being administered to the Veteran. 

The Veteran underwent a VA PTSD examination in May 2012. At the outset, the examiner stated that it should be noted that the Veteran completed a PTSD examination in October 2010 and that, at the time, the clinician noted that the Veteran did not appear to evidence the symptoms consistent to conform to a DSM-IV diagnosis of PTSD. The Veteran was instead granted a diagnosis of psychotic disorder, NOS. The examiner reported that the purpose of the current examination was to identify if the diagnosed psychotic disorder, NOS was related to the Veterans period of military service. She stated that it should be noted that she agreed that the Veteran's presentation did not appear to adhere to the full requirements needed for a DSM-IV diagnosis of PTSD; however the Veteran demonstrated lack of cohesion and circumstantiability of speech. The examiner noted that the observation that the Veteran did not meet the full DSM-IV criteria for PTSD seemed to be in contrast to mental health treatment records. Further, the Veteran had been engaged in formal psychological assessment in the past (2003 and 2008) and each time appeared to demonstrate invalid profiles. However the Veteran was again engaged in psychological assessment in an effort to further solidify a diagnosis or further establish the same trend set previously with regard to over exaggeration. See May 2012 VA Examination Report. 

The examiner rendered a diagnosis of psychotic disorder, not otherwise specified. The examiner indicated that the Veteran suffered from total occupational and social impairment. She noted depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence. Id.

The examiner noted that the Veteran appeared to evidence psychotic behavior, which was noted in the previous October 2010 examination. In addition, he seemed to exhibit hallucinations and delusion. The examiner reported that it was likely that he felt resentful, hostile, and aggressive. Yet, the Veteran demonstrated subclinical elevations, particularly on scale 4 (PD), which is contradictory in a person who may be malingering. Hence, the examiner noted, it seemed that the Veteran had symptoms typical of psychosis, and it further seemed that these symptoms were likely exacerbated by his military service and report of military sexual trauma. Id.  

The examiner opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's psychotic disorder was proximately due to or the result of the Veteran's service-connected condition. As rationale, the examiner stated that given the Veteran's history of emotional and physical abuse as a child, he had a depleted ability to function and handle additional stressors that presented themselves. She further opined that it seemed that the Veteran's report of military sexual trauma was largely due to current reports consistent with depression and psychosis. Id.

The Veteran submitted a June 2013 psychiatric evaluation from Dr. A.R.C. The Veteran again reported having been jumped by "skinheads." He endorsed bouts with anxiety, depression, mood changes, feeling inadequate, and having thoughts of paranoia which led to a tendency to withdraw and engage in avoidance behavior. The Veteran reported nightmares and flashbacks, mostly related to the January 1983 assault. The Veteran further reported that he had been affected by several losses in his life, including the murder of his brother in October 1982 as well as the loss of three close friends, in 1983, 1987, and 1991. The Veteran asserted his belief that these losses made his PTSD worse and triggered a lot of his symptoms to include depression and anxiety. See June 2013 Private Psychiatric Evaluation of Dr. A.R.C.

The doctor diagnosed the Veteran with PTSD and probable generalized anxiety disorder, also noting that the Veteran had unresolved grief and probable borderline intellectual functioning. The Veteran presented with a GAF score of 48. The psychiatrist opined that the Veteran appeared to be suffering from a severe anxiety disorder, PTSD to include underlying mood dysfunction and depression, and chronic difficulty sleeping related to his sleep apnea. He stated that it appeared that the Veteran's brother's death, as well as the loss of his three friends, played a role in triggering his symptom formation. Id. 

The Veteran submitted a private medical opinion in the form of a letter from Dr. J.J.V. of Atlantis Health Services in October 2014. The physician indicated that the Veteran had been under his care and had diagnoses of major depression and PTSD. He opined that the symptoms the Veteran experienced from those diagnoses were due to bad experiences during his time in active service.  In a psychiatric evaluation report attached to the letter and dated June 2013, the physician reported that the Veteran had PTSD, probable generalized anxiety disorder, and probable borderline intellectual functioning, which he indicated would need to be corroborated with IQ testing. The Veteran had a GAF score of 48 at that time. He indicated that his prognosis was guarded and that the Veteran's PTSD with major depression and sleep apnea were consequences triggered by his brother's death while he was in service as well as the assault he suffered in January 1983. See Private Opinion of Dr. J.J.V.

Regarding his alleged assault, the Veteran submitted buddy statements from friends who served with him at Ft. Lewis in Washington. In August 2007, the Veteran submitted a statement from A.R who stated that he had known the Veteran since 1980 when they were both stationed at Fort Lewis, Washington State. A.R. reported that the Veteran left on emergency leave in 1982, following the death of his brother. He reported that when the Veteran returned, he was severely depressed, full of anger, and deeply hurt emotionally, noting that the Veteran had frequent crying spells. He reported that he saw the Veteran in the mess hall in January 1983 and that he had his left hand wrapped with a bandage, his left arm in a shoulder sling, a black eye, and a swollen lip with a cut. He stated that the Veteran told him he was jumped by several guys on his way back to the barracks and that they had covered him with a blanket and assaulted him. A.R. stated that he asked if the Veteran had reported the abuse up the chain of command and that the Veteran replied that it was useless to do so, as the Veteran felt he had already not received support in seeking medical counseling advice. See August 2007 Buddy Statement of A.R. 

The Veteran submitted an additional buddy statement from A.R. in July 2017. In this statement, A.R. stated that he met the Veteran in July 1982 and had always had a good relationship with him. He reported that the Veteran was very social and that they would hang out together in the barracks. A.R. reported that he found out that the Veteran had lost his brother in October 1982 and had left on emergency leave. A.R. reported that the Veteran was gone for a few months but returned. He described that the Veteran's attitude had changed and that he cried often and was mocked for it by other service members. A.R. stated that in January 1983, he and another friend, B.C., went to visit the Veteran. He reported that on his way to the barracks, he saw three to four men outside, surrounding a person on the ground. He stated that he shouted and the men ran away. A.R. and his friend ran to the man on the ground and discovered that it was the Veteran. He reported that the Veteran's attitude changed dramatically after the situation and that he was no longer open about his feelings or willing to share stories about his family as he once had been. See July 2017 Buddy Statement of A.R.

The Veteran also submitted a buddy statement from B.C. who was stationed at Ft. Lewis in 1983. B.C. reported that he accompanied his friend A.R. to check on the Veteran on approximately January 3, 1983. As they were walking to the barracks, B.C. reported that they saw a group of men about 50 yards away surrounding an individual on the floor. He recalled that as they approached, the men ran away. As they got closer to the person on the floor, B.C. reported that they saw that it was the Veteran and that he was badly beaten. B.C. stated that the Veteran had injuries to his arm and leg, was bleeding from his jaw, and could not stand up. B.C. stated that they helped the Veteran to the medics but that he would not respond when asked what had happened. See July 2017 Buddy Statement of B.C.

Analysis

At the outset, the Board notes that the Veteran has diagnoses of psychotic disorder, not otherwise specified, PTSD, and major depression disorder. 

The RO acknowledged in its September 2013 Supplemental Statement of the Case that the Veteran had submitted a May 2012 VA treatment report that showed treatment for mental health symptoms to include a diagnosis of PTSD. The RO noted that service connection had not been previously denied due to a lack of diagnosis, but rather that it had been denied because the evidence of record failed to provide objective medical findings or conclusions linking a diagnosed mental health condition to any event or injury in service, to include a corroborated in-service stressor event. See September 2013 Supplemental Statement of the Case. 

A subsequent SSOC in January 2014 acknowledged additional evidence of mental health diagnoses but again denied on the basis that there were no objective medical findings or conclusions to link any diagnosed mental health condition to any event or injury in service, to include a corroborated in-service stressor event. See January 2014 SSOC.

Based on careful review of the evidence, the Board finds that service connection for an acquired psychiatric disorder is warranted. 

Initially, as stated above, the Board finds that the Veteran has current diagnoses of psychotic disorder, not otherwise specified, PTSD, and major depression based on DSM criteria. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis"). 

Next, with respect to the claimed stressor, the Board notes the Veteran's service records do not document any reported assault allegations. While the Board cannot ascertain the precise facts of the Veteran's alleged in-service assault, the Veteran has been consistent in his assertion that such an assault occurred. The Board recognizes that there have been inconsistencies in the Veteran's account of his alleged attack; however, the evidence as presented by both VA examiners suggests that such inconsistencies are consistent with the Veteran's overall mental condition. 

Additionally, there are similar inconsistencies in the corroborating buddy statements provided by the Veteran, notably those provided by A.R. who in the July 2017 statement stated that he had witnessed the attack and in the August 2007 statement stated that the Veteran informed him of the attack after it had occurred. Nonetheless, the Board finds that A.R. was consistent in his assertion that he had observed the change in the Veteran's mood and behavior before the death of his brother and upon to returning to service. Additionally, he was consistent in reporting that he was aware of a physical attack on the Veteran and observed the Veteran physically injured in January 1983.

In this regard, inconsistencies notwithstanding, the Board finds that there is sufficient corroborating evidence that the reported personal assaults occurred. The current PTSD regulation relating to personal assault reflects VA's judgment that unreported personal assaults occur frequently in the military. The Board finds that while the Veteran's personnel records do not reveal any complaint, diagnosis, or treatment for psychiatric disorder, the Veteran submitted statements from his friends in service as well as his daughter and mother that indicated that he behaved differently after he returned from service. The Board notes that the Veteran's friends and family are competent to report the Veteran's observable psychiatric symptoms. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The corroborating statements from his friends and family regarding behavioral changes before/after service, establish that the claimed in-service stressors occurred. Moreover, in the context of personal assault claims, the U.S. Court of Appeals for the Federal Circuit has specifically held that 38 C.F.R. § 3.304 (f)(5) specifically contemplates medical opinions as probative evidence that may corroborate a past assault stressor. Menegassi v. Shinseki, 638 F.3d 1379 (2011). In this case, although the October 2010 VA examiner declined to offer a diagnosis of PTSD, he nevertheless found that the Veteran's report of in-service assault, if taken at face value, met the DSM-IV stressor criterion with the primary stressor related to PTSD being an in-service sexual assault. Additionally, the two private opinions offered by the Veteran rendered diagnoses of PTSD based upon the Veteran's report of in-service assault. Accordingly, the Board finds that the Veteran's cited stressors of sexual and physical assault are corroborated.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and service, the evidence indicates that the Veteran's current psychiatric disability is attributable to his military sexual trauma as well as the death of his brother while he was in service. As mentioned above, the Veteran's VA psychiatrists specifically linked the Veteran's mental health disabilities to his military experiences, albeit with some qualification of their findings. The May 2012 VA examiner opined that the Veteran's psychotic disorder was "at least as likely as not" proximately due to or the result of his service-connected condition. The Board notes that this explanation was somewhat confusing in that it was unclear whether the examiner was attempting to link the Veteran's psychiatric condition to the conditions he was service connected for at the time of the examination or to his claimed in-service stressors. She then went on to cite the Veteran's history of childhood emotional and physical abuse as having depleted his ability to function and handle additional stressors and opined that his report of military sexual trauma was due to reports consistent with depression and psychosis. The Board interprets the examiner's opinion as linking the Veteran's psychiatric condition to his military service. To the extent that the Veteran's experience of childhood abuse rendered him unable to handle stressors in service (as implied by the examiner), the Board interpreted the May 2012 opinion as, at the very least, stating that it was in-service stressors that caused the Veteran's current psychiatric disabilities to manifest. 

Further, VA and private psychiatric treatment records have consistently related the Veteran's variously diagnosed psychiatric conditions to his reported in-service military sexual trauma stressor. Both of the private opinions submitted by the Veteran attribute his mental condition to the January 1983 assault as well as the death of his brother. While both VA examiners expressed some concern about the reliability of the Veteran in reporting a fully accurate history, neither found nor implied that he did not suffer from his symptoms as reported. Furthermore, both VA examiners linked his current symptoms to his period of service and there are no contrary opinions of record.

Therefore, all three elements of 38 C.F.R. § 3.304 (f) have been met, and service connection on a direct basis for an acquired psychiatric disorder is warranted.




Neck disability

The Veteran contends that he has a neck disorder due to a fall in service. The Veteran's service treatment records do not reveal any complaints, diagnoses, or treatment for any neck disorder. The Veteran has been consistently diagnosed with a cervical spine disorder since January 2002. Specifically, the Veteran has been diagnosed with degenerative joint disease of the cervical spine. In a VA treatment note, dated in July 2002, a physician stated that the Veteran had minimal degenerative abnormalities at the C5-C6 and C6-C7 and that the findings could be related to the Veteran's work place injury in January 2002. 

In addition, in an August 2002 statement of a private physician, the Veteran was noted to have injured his spine in January 2002 while working for Kelly Services. However, private physicians in statements dated in August 2002, June 2003, and September 2003, associated the Veteran's neck disorder with the Veteran's reported falls in service. For instance, the Veteran submitted private treatment records from Alivio Medical Center which in pertinent part indicated that he had cervical disc degeneration and attributed the condition to his military service. The examiner noted a November 1981 fall in which the Veteran fell down a set of stairs while carrying a rucksack weighing over 90 pounds. The doctor also cited a January 1991 in-service fall in which the Veteran fell while crossing a ravine. The examiner reported that the shape of the Veteran's helmet injured his neck. See August 2002 Treatment Note from Alivio Medical Center. 

In an August 2010 remand, the Board noted that no rationale or discussion was provided for any of these private opinions. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

As the Veteran had a current diagnosis of a neck disorder, there was evidence reported by the Veteran that he suffered an injury in a fall in service, and an indication that the Veteran's current neck disorder may have been related to the Veteran's service, the Board found it necessary to return the claim of entitlement to service connection for a neck disorder for a medical opinion to be obtained regarding the etiology of the Veteran's neck disorder. See August 2010 Board Remand.

The Veteran subsequently underwent a VA examination in November 2010. Upon examination, the Veteran was diagnosed with mild cervical facet arthritis and osteophytes. The Veteran reported that his condition began in 1981 and was the result of a fall. He asserted that he continued to experience neck pain following the fall. The Veteran took tramadol and muscle relaxers to treat the condition. Symptoms included decreased motion and stiffness. The examiner noted an impression of straightening of lumbar curvature with minimal osteophytes and mild facet arthritis. The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's neck disorder was caused by service. As rationale, the examiner noted that he had reviewed private physician notes from August 2002, June 2003, and September 2003. He noted that the Veteran was seen in July 1992 for a work related accident of the lower back. The examiner further noted visits for this condition in April 1994 and July 1994 and cited Texas Workers Compensation records. Furthermore, the examiner cited a March 1991 SF 88 from Fort Hood which contained no mention of a neck disorder, back disorder, erectile dysfunction or right shoulder disorder. There was no physical profile in the Veteran's file.  The examiner reported that at the time the Veteran was seen by Dr. J.U. who noted that the Veteran had "no complaints." A March 1991 SF93 completed at Fort Hood by the Veteran stated "I am in good health. I am on no medication." See November 2010 VA Examination. 

In a subsequent June 2012 VA medical opinion, the examiner was asked to opine as to how opinions rendered by private physicians in August 2002, June 2003, September 2003 and March 2004 pertained to the Veteran's neck, back, ED, and right shoulder claims. The examiner was asked to provide an opinion as to the etiology of the Veteran's claimed conditions and as to whether any diagnosed condition was related to service, to include as due to the fall the Veteran reported.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's neck condition was incurred in or caused by his claimed fall in service. As rationale, the examiner cited an August 2002 letter from Dr. L.M. that provided a history of an injury suffered by the Veteran in January 2002 in which he injured his cervical and thoracolumbar spine, both shoulders, elbow, and wrist. The Veteran described current symptoms of sharp pain in the cervical region with pulsating pain and muscle spasms. The injury occurred as a result of his job at Sterris Isomedics Distributing Company, lifting boxes, weighing approximately 50-70 pounds into an aluminum container during 12 hour shifts, 3 -4 days a week. See June 2012 VA Examination Report.

The Board finds the November 2010 and June 2012 VA examination opinions to be highly persuasive to the issue at hand. Here, the November 2010 and June 2012 VA opinions were provided by physicians who possess the necessary education, training, and expertise to provide the requested opinions. The VA opinions are also shown to have been based on a review of the Veteran's record and are accompanied by sufficient explanations. Specifically, the examiners pointed to the lack of documentation of the Veteran's reported in-service injury, which is consistent with the evidence of record. The evidence that the Veteran described himself in good health in the March 1991 SF93 is particularly probative. The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

However, the Board notes that the Veteran sought treatment for his service-connected left elbow and left wrist disabilities during service. A survey of the service treatment records show that his service-connected left elbow and left wrist disabilities resulted from the in-service falls which he contends are the source of his current neck disability. While the record shows that he sought treatment for the left elbow and left wrist disabilities during his period of service, it is completely silent to any complaints of neck injuries. Thus, the Veteran's current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements made during service regarding any in-service injuries.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). Furthermore, the record contains numerous accounts of post-service work related injuries and the examiners have all opined that these documented post-service injuries are the more likely causes of the Veteran's current disabilities. 

The Board acknowledges the Veteran's assertions that his neck disability is related to service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of a neck disability falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed disability is etiologically related to service requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns no probative value to the Veteran's assertions that his neck disability is in any way related to service.

Given that the most probative evidence of record is against a finding of a nexus between the Veteran's neck disability and service, the weight of the evidence is against a finding of service connection. In reaching this conclusion the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Back disability

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any back disorder. The Veteran contends that he injured his back in a fall in service. The Veteran has been consistently diagnosed with a back disorder since July 1992. The Veteran is currently diagnosed with degenerative joint disease of the lumbar spine. In a treatment note dated in November 1992 the Veteran was reported to have a possible ancient history of herniated nucleus pulposus of the lumbar spine with unidentified level. In statements submitted by private physicians in August 2002, June 2003, and March 2004 the Veteran's current back disorder was noted to be associated with the Veteran's reported fall in service and attributed to the heavy ruck sack the Veteran was carrying when he fell. However, the Board notes that these opinions were unaccompanied by any rationale or discussion

The Veteran underwent a VA examination in November 2010 and was diagnosed with mild lumbar facet arthritis. The examiner observed satisfactory alignment of vertebral bodies. The disc spaces were maintained and mild facet arthritis was noted. No spondylolysis and spondylolisthesis were observed. The examiner further noted minimal osteophytes and observed that there was a 7mm calcific density, right paraspinal at the level of L2 of uncertain significance. As with the Veteran's neck condition, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's back disorder was caused by service. As rationale, he noted that he had reviewed private physician notes from August 2002, June 2003, and September 2003. The Veteran was seen in July 1992 for a work related accident of the lower back. The examiner further noted visits for this condition in April 1994 and July 1994 and cited Texas Workers Compensation records. Furthermore, the examiner cited a March 1991 SF 88 from Fort Hood which contained no mention of a neck disorder, back disorder, erectile dysfunction or right shoulder disorder. There was no physical profile in the Veteran's file.  The examiner reported that at the time the Veteran was seen by Dr. J.U. who noted that the Veteran had "no complaints." A March 1991 SF93 completed at Fort Hood by the Veteran stated "I am in good health. I am on no medication." See November 2010 VA Examination.

In the June 2012 VA medical opinion, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's back condition was incurred in or caused by his claimed fall in service. As rationale, the examiner cited the August 2002 letter from Dr. L.M. that provided a history of an injury suffered by the Veteran in January 2002 in which he injured his cervical and thoracolumbar spine, both shoulders, elbow, and wrist. The Veteran described current symptoms of sharp pain in the cervical region with pulsating pain and muscle spasms. The injury occurred as a result of his job at Sterris Isomedics Distributing Company, lifting boxes, weighing approximately 50-70 pounds into an aluminum container during 12 hour shifts, 3 -4 days a week. See June 2012 VA Examination Report.

The Board finds probative the opinions of the November 2010 and June 2012 VA examiners. The Board finds the evidence that the Veteran described himself in good health in the March 1991 SF93 particularly probative, as well as the examiners' opinions that his post-service work related injuries were the more likely cause of his current back condition. As with the Veteran's neck condition, the Board notes that the Veteran sought treatment for his service-connected left elbow and left wrist disabilities during service but a survey of the service treatment records are completely silent to any complaints of back injuries. Thus, the Veteran's current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements made during service regarding any in-service injuries.  See Madden v. Gober, supra; See also Caluza, supra at 512. 

Moreover, the Board finds that while the Veteran alleges that his back disability is due to his military service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion about the etiology of such a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Unlike disabilities that may be observable as to their incurrence and their cause, such as a broken bone, the cause of a back disability involving the spine is not readily apparent to lay observation, and is generally within the province of trained medical professionals.  See Woehlaert, supra.  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his back disability.

The Veteran's claim for service connection must be denied.  In reaching its decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and, as such, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz, supra; Gilbert, supra.

Right foot disability

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any right foot disorder. The Veteran contends that he injured his foot in service in a fall. The Veteran's post service treatment records reveal that in March 2004 a private physician reported that the Veteran suffered from a right foot injury associated with the Veteran's active duty in 1981 and 1991. However, the physician did not render a diagnosis of the injury and did not provide any rationale for the opinion. In March 2009 the Veteran was diagnosed with a dermatological problem with his feet. 

The Veteran was afforded a VA foot examination in November 2010. During the examination, the Veteran asserted that he slipped on his right foot in 1981. He reported that his right foot and the sole of the right foot hurt. The examiner noted no history of trauma, hospitalization, or surgery on the right foot. Examination revealed no swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, or other symptoms. Pain while standing and walking was noted on the plantar aspect of the midfoot. Functional limitation was noted as only being able to stand 2 to 4 hours with only short rest periods, and walking less than 1/2 mile but not greater than 1 mile. The examiner observed normal gait of the right foot and no evidence of malunion or nonunion of the tarsal or metatarsal bones. Radiology was negative for fracture or dislocation and no other specific bone or joint abnormalities were observed. The examiner determined that no right foot condition was found. See November 2010 VA Foot Examination. 

In a subsequent June 2012 VA Foot Disability Benefit Questionnaire (DBQ) the Veteran was diagnosed with residual foreign body in the right foot and flat foot. The examiner noted that the Veteran had pain in the sole of his right foot and was seen by a private foot doctor. The Veteran took tramadol and cyclobenzaprine for the pain which he described as sharp and rated as a 7 on a scale from 1 to 10. The examiner opined that it was less likely than not (less than 50 percent or greater probability) that the Veteran's claimed right foot disability was incurred in or caused by an in-service injury, event, or illness. As rationale, the examiner noted that the edema, foreign body, flat foot of the right foot was most likely not related to any event in military service since the x-ray of the right foot conducted in November 2010 was completely normal. The examiner indicated that review of the Veteran's file and military medical record produced no evidence to indicate that the Veteran was ever treated for his right foot. See June 2012 VA Foot DBQ. 

An addendum opinion to the June 2012 Foot DBQ was provided in June 2012. The examiner was asked to opine as to how opinions rendered by private physicians in August 2002, June 2003, September 2003 and March 2004 pertained to the Veteran's right foot condition. The examiner noted that only a letter by Dr. L.M. in June 2003 was pertinent to the Veteran's foot claim. It contained the Veteran's aforementioned history of falling in a ravine while carrying his rucksack. The examiner noted that multiple subsequent evaluations of the Veteran's right foot, including x-rays, found no condition other than flat foot, until an x-ray conducted in May 2012 identified tiny metallic fragments not present on previous examinations. As such, the examiner opined that the Veteran's right foot condition was less likely than not (less than 50 percent probability) incurred in or caused by his in-service injury. See June 2012 Addendum Opinion. 

The Board notes that the Veteran is competent to report an injury in service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, even giving the Veteran the benefit of the doubt that an injury to his right foot occurred in service, the Board finds that the most competent and credible evidence is against a finding that the Veteran's current right foot disability is related to his military service. In this regard, the Board finds the November 2010 and June 2012 VA opinions, as well as the June 2012 addendum opinion to be highly persuasive to the issue at hand. The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the November 2010 and June 2012 VA opinions and the June 2012 addendum opinion were provided by physicians who possess the necessary education, training, and expertise to provide the requested opinions. The VA opinions are also shown to have been based on a review of the Veteran's record and are accompanied by sufficient explanations. Specifically, the examiners pointed to the lack of documentation of the Veteran's reported in-service injury, which is consistent with the evidence of record. Furthermore, they relied upon diagnostic testing that showed the Veteran's right foot to be normal condition in 2010. The present of residual fragments noted on later diagnostic testing suggests that that condition occurred subsequent to the Veteran's prior VA foot examination and certainly well after service. 

The Board acknowledges the Veteran's assertions that his right foot disability is related to service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of a right foot disability falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed disability is etiologically related to service requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns no probative value to the Veteran's assertions that his right foot disability is in any way related to service.

Given that the most probative evidence of record is against a finding of a nexus between the Veteran's right foot disability and service, the weight of the evidence is against a finding of service connection. In reaching this conclusion the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Right shoulder disability

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any shoulder disorder. The Veteran reports that he injured his shoulder in a fall in service. The Veteran's post service treatment records reveal that the Veteran has been consistently diagnosed with a right shoulder disorder since January 2003. In statements submitted by private physicians in June 2003, September 2003, and March 2004, the Veteran's right shoulder disorder was associated with injuries in service in 1981 and 1991. However, these statements are not supported by any rationale and are unaccompanied by any discussion. As such, the Board has previously found these statements insufficient.

The Veteran was afforded a VA examination in November 2010. He reported he had pain in the right shoulder after use of his rucksack beginning in 1981. He treated his condition with heat pads and tramadol as needed. The examiner noted that the Veteran had surgery in 2005 for a rotator cuff injury of the right shoulder. Joint symptoms included pain and stiffness. There were no constitutional symptoms or incapacitating episodes of arthritis. On range of motion testing, there was objective evidence of pain with active motion on the right side. The examiner noted flexion to 170 degrees, abduction to 90 degrees, internal rotation to 85 degrees and external rotation to 85 degrees. There was objective evidence of pain following repetitive motion but not additional limitations after three repetitions of range of motion and no ankylosis. Radiology was negative for fracture or dislocation and there were no specific bone and joint abnormalities. The Veteran was diagnosed with right shoulder strain. See November 2010 VA Right Shoulder Examination. 

In a subsequent June 2012 VA medical opinion, the examiner was asked to opine as to how opinions rendered by private physicians in August 2002, June 2003, September 2003 and March 2004 pertained to the Veteran's neck, back, ED, and right shoulder claims. The examiner was asked to provide an opinion as to the etiology of the Veteran's claimed conditions and as to whether any diagnosed condition was related to service, to include as due to the fall the Veteran reported. The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's right shoulder condition was incurred in or caused by his claimed fall in service. As rationale, the examiner cited an August 2002 letter from Dr. L.M. that provided a history of an injury suffered by the Veteran in January 2002 in which he injured his cervical and thoracolumbar spine, both shoulders, elbow, and wrist. The Veteran described current symptoms of sharp pain in the cervical region with pulsating pain and muscle spasms. The injury occurred as a result of his job at Sterris Isomedics Distributing Company, lifting boxes, weighing approximately 50-70 pounds into an aluminum container during 12 hour shifts, 3 -4 days a week. See June 2012 VA Examination Report.

The Board finds probative the opinions of the November 2010 and June 2012 VA examiners. The Board finds the evidence that the Veteran described himself in good health in the March 1991 SF93 particularly probative, as well as the examiners' opinions that his post-service work related injuries were the more likely cause of his current back condition. The Board again notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible. See Buchanan; Barr, supra. However, as with the Veteran's neck and back conditions, the Board notes that the Veteran sought treatment for his service-connected left elbow and left wrist disabilities during service but a survey of the service treatment records are completely silent to any complaints of right shoulder injuries. Thus, the Veteran's current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements made during service regarding any in-service injuries.  See Madden v. Gober, supra; See also Caluza, supra at 512. 

Moreover, the Board finds that while the Veteran alleges that his right shoulder disability is due to his military service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion about the etiology of such a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Unlike disabilities that may be observable as to their incurrence and their cause, such as a broken bone, the cause of a right shoulder disability involving the spine is not readily apparent to lay observation, and is generally within the province of trained medical professionals.  See Woehlaert, supra.  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his right shoulder disability.

The Veteran's claim for service connection must be denied.  In reaching its decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and, as such, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz, supra; Gilbert, supra.


ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a right shoulder disability is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).
Erectile dysfunction

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any erectile dysfunction. The Veteran previously contended that his erectile dysfunction was associated with his back disorder that he contends is due to a fall in service. The Veteran's post service treatment records reveal that the Veteran was diagnosed with erectile dysfunction in May 2004.

VA examination in November 2010 diagnosed erectile dysfunction. The examination provided a history of the Veteran's ED as having an onset in 1991. The condition was noted as stable since onset and was being treated with medication, including Vardenafil and Cialis. The examiner stated that there was no history of trauma to the genitourinary system and no general systemic symptoms due to genitourinary disease. She further noted that ejaculation was normal and that the Veteran's genitals were effective in allowing intercourse. The examiner opined that the most likely etiology of the Veteran's ED condition was his psychological condition. The examiner noted that the Veteran declined a genitourinary physical examination and thus a diagnosis could not be made. See November 2010 Genitourinary Examination. 

In a June 2012 VA medical opinion, the examiner was asked to provide an opinion as to etiology of the Veteran's ED condition as well as whether or not the condition was aggravated by the Veteran's claimed back condition. The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's ED condition was incurred in or caused by service. He further opined that it was less likely (less than 50 percent probability) that the Veteran's ED was secondary to or permanently aggravated by the Veteran's back disorder. As rationale, the examiner cited the November 2010 VA examination findings. See June 2012 VA Opinion.

Given that the Board has granted service connection for the Veteran's acquired psychiatric disorder and there is an indication that his ED is the result of his psychiatric condition, the Board finds that an addendum opinion is necessary to address any nexus between the two conditions. Although the November 2010 VA examiner opined that the Veteran's ED was a result of his psychological condition, she provided no supporting rationale. Similarly, although the June 2012 VA examiner endorsed the opinion of the November 2010 examiner, he did not provide a supporting rationale, other than to repeat the findings of the previous examiner. 

Sleep apnea

Service treatment records contain no indication, diagnosis, or symptoms of sleep apnea. However, the Veteran has asserted that his sleep apnea is secondary to his acquired psychiatric disorder. The Board notes that in his October 2010 VA examination, the Veteran reported chronic sleep disturbance, troubling dreams and nightmares, and often going days without sleeping. The examiner noted that his sleep disturbance was further dysregulated by having diagnosed sleep apnea. The May 2012 VA examiner also noted chronic sleep impairment. Additionally, the October 2014 private opinion of Dr. J.J.V. noted that the Veteran's sleep apnea was triggered by the death of his brother, as well as his reported in-service assault, in conjunction with the Veteran's PTSD and major depression diagnoses. Given the Board's decision to grant service connection for an acquired psychiatric disorder, the Board finds that a VA opinion is necessary to assess whether the Veteran's diagnosed sleep apnea is secondary to his now service-connected acquired psychiatric disorder.  

Diabetes mellitus

The Veteran has a diagnosis of diabetes mellitus type II and it is his contention that the condition was brought on by the shock and fright he experienced as a result of his alleged in-service assault. When asked when he was first diagnosed with diabetes, the Veteran stated 2012 or 2007, explaining that he could not remember. See June 2017 Hearing Transcript. VA treatment records show that the Veteran was diagnosed with diabetes in August 2007, approximately sixteen years after separation from service. As the record does not demonstrate that the Veteran had a diagnosis of diabetes within one year of separation from service, the in-service incurrence of diabetes may not be presumed. 

Regarding his specific contention that the shock of his assault led to his diabetes, the Veteran asserted that he had evidence from a physician that supported this contention. To date, the Veteran has not submitted any such evidence. It is unclear if the Veteran was referring to an October 2014 letter from Dr. J.J.V. of Atlantis Health Services, which was already of record. In pertinent part, that letter noted that the Veteran had been under the doctor's care for major depression and PTSD. Dr. J.J.V. noted that the Veteran had a history of diabetes, sleep apnea, and hyperlipidemia. He stated that it was his medical opinion that the Veteran received the symptoms of the aforementioned conditions "due to all the bad experiences that he went through during his time in the active service, therefore they are connected." See October 2014 Letter from Dr. J.J.V. There was no further supporting rationale to provide a nexus between the Veteran's diabetes and his mental health condition.

The Board notes that although there is a June 2012 VA examination of record that is labeled as a diabetes mellitus DBQ, that examination contains findings related to the Veteran's left elbow, left wrist, and right foot conditions. There is no information pertaining to the Veteran's diabetes and thus it appears that the Veteran has never had an examination addressing the nature and etiology of his diabetes. The Board also notes that the June 2014 SOC does not list any diabetes examination as part of the evidence.

Given that the Veteran has at least one opinion linking his diabetes to his now service connected acquired psychiatric disorder, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his diabetes mellitus, to include as secondary to his service-connected acquired psychiatric disorder. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

Left elbow and left wrist disabilities

The Veteran seeks increased ratings for his service-connected left elbow and left wrist disabilities. The Board finds that the Veteran was last afforded VA examinations for these conditions in June 2012. At his June 2017 Board hearing, the Veteran indicated that he had left elbow symptoms including numbness, nerve pain, tingling within the arm, pain in the arm, and limited function when lifting objects of 20 pounds or more. He also indicated that he had limited mobility on use of the elbow when making pushing and pulling motions. Regarding his left wrist, the Veteran noted instability and weakness in the wrist, difficulty making a fist, and difficulty holding a cup, which he characterized as decreased grip strength. While the June 2012 examination assessed factors such as pain, weakness, limited flexion, and limitation of motion, the Board finds that the Veteran's testimony suggested that his left elbow and left wrist disabilities have worsened. See June 2017 Hearing Transcript.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's left elbow and left wrist disabilities, the Board finds that a new examination, with findings responsive to applicable rating criteria, is needed to fully and fairly evaluate the Veteran's claims for an initial compensable rating. Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.") Updated treatment records should also be associated with the claims file. 

Additionally, subsequent to the June 2012 examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the examination of record, the Board finds that it is incomplete in this regard and requires further medical guidance, in light of the recent holding in Correia. As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.

TDIU

Adjudication of the claim for a TDIU rating must be deferred pending the aforementioned development.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records. The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Obtain an addendum opinion to the November 2010 VA examination report for purposes of determining the nature and etiology of the Veteran's erectile dysfunction condition, to include as secondary to acquired psychiatric disorder.  The claims file and copy of this Remand must be made available to and reviewed by the examiner. The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

The examiner is asked to provide an opinion addressing whether is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed erectile dysfunction condition had its onset in service, or is otherwise related to service, to include as secondary to his service connected acquired psychiatric disorder. 

A rationale for the requested opinion must be provided. 

3. Obtain an addendum opinion for purposes of determining the nature and etiology of the Veteran's obstructive sleep apnea condition, to include as secondary to acquired psychiatric disorder.  The claims file and copy of this Remand must be made available to and reviewed by the examiner. The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

The examiner is asked to provide an opinion addressing whether is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed obstructive sleep apnea condition had its onset in service, or is otherwise related to service, to include as secondary to his service connected acquired psychiatric disorder. In formulating the opinion, the examiner should address the findings of the October 2010 VA examiner and the October 2014 private opinion of Dr. J.J.V., with respect to their conclusions that the Veteran's sleep apnea is related to his psychiatric condition.

A rationale for the requested opinion must be provided.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's currently diagnosed diabetes mellitus, to include as secondary to service-connected acquired psychiatric disorder. The claims file and copy of this Remand must be made available to and reviewed by the examiner. The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

The examiner is asked to provide an opinion addressing whether is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed diabetes mellitus is proximately due to or aggravated by his service connected acquired psychiatric disorder. In formulating the opinion, the examiner should address the October 2014 letter of Dr. J.J.V. who opined that the Veteran's diabetes was related to his psychiatric condition. 

A rationale for the requested opinion must be provided.

5. Schedule the Veteran for a VA examination by an appropriate examiner so as to determine the level of impairment due to his service-connected left elbow and left wrist disabilities.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disabilities. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the left elbow and left wrist, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left elbow and left wrist. 

To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d) The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 


6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


